Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 7, and 13 are allowable over the prior art of record for their specific recitations of elements involved in a traffic light state recognizing method, computer device, and non-transitory computer readable medium, respectively, among other limitations, “recognizing the state of the traffic lights at the target moment, according to the location information of the traffic lights at the target moment, and one image of the first image and second image, wherein the second image is used for recognizing the state of the traffic lights in a situation where the state of the traffic lights is not recognized using the first image”.
The closest prior art is Ben Shalom et al. (Pub. No.: US 2016/0306361 A1) which teaches determining a change in status of the traffic light based on a second image which is an image captured subsequent to a first image from the same camera, but fails to teach the above features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly D Williams whose telephone number is (571)272-7387.  The examiner can normally be reached on M-F 8:00am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571)270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KELLY D WILLIAMS/Primary Examiner, Art Unit 3662